SHARE EXCHANGE AGREEMENT
 
            THIS AGREEMENT made as of the 20th day of January, 2011, between
Joaquin Basin Resources Inc., a corporation organized under the laws of the
state of Nevada (the “Seller”); it’s stockholders (the “Selling Shareholders”);
and Grid Petroleum Corp, a corporation organized under the laws of the state of
Nevada, (the “Purchaser”).


BACKGROUND


The Selling Shareholders desire to exchange 62,000,000 common shares in the
capital stock of the Seller (the “Sellers’ Shares”), being all of the
outstanding shares of the Seller that they hold in exchange for (i) 62,000,000
shares of restricted common stock (the “Common Shares”) and (ii) 2,076,324
shares of restricted convertible preferred stock (the “Preferred Shares”) of the
Purchaser, in a share exchange, following which, the Seller will become a
wholly-owned subsidiary of the Purchaser.


In consideration of the mutual promises, covenants and representations contained
herein, the parties herewith agree as follows:
 
ARTICLE I
EXCHANGE OF SHARES
 
I.1           Purchase and Sale.  Subject to the conditions and upon the terms
hereinafter set forth, the Purchaser agrees to purchase and the Selling
Shareholders agree to sell to the Purchaser all of their right, title and
interest in and to the Sellers’ Shares.


I.2           Exchange Consideration.  The consideration for the Sellers’ Shares
will be paid by the Purchaser by issuing to the Selling Shareholders the (i)
Common Shares and (ii) the Preferred Shares in proportion to each Selling
Shareholder’s interest in the Seller as set out in Schedule 1 hereto.


I.3           Closing.  The closing of this transaction will take place on
January 20, 2011 (the “Closing Date”), or such other date as the parties may
agree.


I.4           Securities Law Exemptions and Resale Restrictions.  The issuance
of the (i) Common Shares and (ii) Preferred Shares to those Selling Shareholders
that are not U.S. persons shall be made in reliance on the exemption from the
registration requirements of the United States Securities Act of 1933 specified
in Regulation S.  The issuance of the (i) Common Shares and (ii) Preferred
Shares to Selling Shareholders who are U.S. persons shall be made in reliance on
the exemption from the registration requirements of the United States Securities
Act of 1933 specified in Section 4(2) of that act and Rule 506 of Regulation D.
 
I.5           Board of Directors and Officers.  The existing director of the
Seller will remain until March 1, 2011 or at such time he can be replaced by the
shareholders of the Seller with the Seller taking the appropriate steps to do
so. The current officers of the Seller will resign their positions upon the
execution of this Agreement at which time they will be replaced by nominees of
the Seller.


I.6           Name Change.                                 The current Board of
Directors of the Seller agrees to make application for a name change within a
reasonable period of time, if requested by the Seller.








 
-1-

--------------------------------------------------------------------------------

 






ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE SELLING SHAREHOLDERS


The Seller and the Selling Shareholders represent to the Purchaser the
following:


II.1           Organization.  The Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Nevada,
has all necessary legal powers to own properties and carry on its business, and
is duly qualified to do business and is in good standing in all relevant
jurisdictions. All actions taken by the directors and/or shareholders of the
Seller have been valid and in accordance with all applicable laws.


II.2           Capital.  The authorized share capital of the Seller consists of
(i) 100,000,000 common shares. As of the date hereof, (i) 62,000,000 common
shares are issued and outstanding as fully paid and non-assessable in the
capital of the Seller Shares held by the Selling Shareholders as set forth in
Schedule 1 heretoII.3Financial Statements.  The Seller has provided the
Purchaser with financial statements that fairly present the financial position
of the Seller and the results of its operations for the periods indicated.


II.4           Liabilities.  The Seller and Selling Shareholders are not aware
of any pending, threatened or asserted claims, lawsuits or contingencies
involving the Seller, except those set forth in the financial statements. There
is no dispute of any kind between the Seller and any third party, and no such
dispute will exist at the Closing Date.


II.5           Binding Agreement. This Agreement has been duly executed and
delivered by the Seller and the Selling Shareholders and constitutes a valid and
binding obligation on their parts.


II.6           Ability to Carry Out Obligations. The Seller and the Selling
Shareholders have the right, power, and authority to enter into and perform
their obligations under this Agreement. The execution and delivery of this
Agreement by the Seller and the Selling Shareholders and the performance by the
Seller and the Selling Shareholders of their obligations hereunder will not
cause, constitute, or conflict with or result in (a) any breach or violation or
any of the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which the Seller or any of the Selling Shareholders
is a party or by which and of them may be bound, nor will any consents or
authorizations of any party other than those hereto be required; (b) an event
that would cause the Seller or any of the Selling Shareholders to be liable to
any party; or (c) an event that would result in the creation or imposition of
any lien, charge, or encumbrance on any asset of the Seller .


II.7           Full Disclosure.  None of the representations and warranties made
in this Agreement by the Seller and the Selling Shareholders contains or will
contain any untrue statement of a material fact or omit any material fact the
omission of which would be misleading.


II.8           Compliance with Laws.  The Seller has complied with all, and is
not in violation of any, federal, state, or local statute, law, and regulation.
Seller has complied with all federal and state securities laws in connection
with the offer, sale and distribution of its securities.


II.9           Litigation. The Seller is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding or pending
governmental investigation, and there is no basis for any such action or
proceeding, and no such action or proceeding is threatened against the Seller,
except the outline potential litigation listed in Schedule “2”. The Seller is
not subject to or in default with respect to any order, writ, injunction, or
decree of any federal, state, local, or foreign court, department, agency, or
instrumentality.


II.10           Conduct of Business.  Prior to the Closing, the Seller shall
not, without the consent of the Purchaser, (i) amend its charter documents or
bylaws; (ii) issue, or enter into any agreements to issue, any securities of the
Seller, including, without limitation, shares, warrants, options, convertible
securities of or rights to purchase any securities of the Seller; (iii) redeem,
purchase or otherwise acquire or commit to acquire any shares in the capital of
the Seller; (iv) effect any subdivision, consolidation, or reclassification of
any of the securities of the Seller; (v) declare dividends or redeem or sell
stock or other securities,  (vi) incur any liabilities; (vii) acquire or dispose
of any assets, enter into any contract, or guarantee obligations of any third
party; or (viii) enter into any other transaction.


II.11           Truth of Representations.  All of these representations shall be
true as of the Closing Date and shall survive the Closing Date for a period of
one year.


II.12           No Bankruptcy.  No proceedings have been taken, are pending or
authorized by the Seller or by any other person in respect to the bankruptcy,
insolvency, liquidation, dissolution or winding up of the Seller.


II.13           Absence of Conflict.  The Seller and each Selling Shareholder is
not a party to, bound or affected by any agreement which would be violated,
breached or terminated by, or which would result in creation or imposition of
any lien upon any of the Sellers Shares’ as a consequence of the execution and
delivery of this Agreement or the consummation of the transactions contemplated
in this Agreement. The Seller’s execution of this Agreement and the consummation
of transactions contemplated herein do not and will not conflict with, or result
in a breach of, or constitute a default under the terms or conditions of any
charter documents or bylaws of the Seller, any court or administrative order or
process, any agreement or instrument to which the Seller is party or by which it
is bound.


II.14           Taxes.  The Seller is not now and at the Closing Date will not
be in arrears or in default in respect of the filing of any required federal,
state, provincial or municipal tax or other return, and, to the best of the
Seller’s knowledge, no such return contains any misstatement or conceals any
statement that should have been included therein.  The Seller has paid and will
pay all taxes, filing fees and other assessments due and payable or
collectable.  The Seller has withheld and will withhold up to the Closing Date
from each payment made to any employee the amount of all taxes (including, but
not limited to, income tax) and other deductions required to be withheld
therefrom and has paid or will pay such amounts to the proper tax or other
receiving authority.




 
-2-

--------------------------------------------------------------------------------

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser represents to the Seller and the Selling Shareholders the
following:


III.1           Organization.  The Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Nevada,
has all necessary corporate powers to own properties and carry on a business,
and is duly qualified to do business and is in good standing in all relevant
jurisdictions. All actions taken by the directors and/or shareholders of the
Purchaser have been valid and in accordance with all applicable laws.


III.2           Capital.  The authorized share capital of the Purchaser consists
of 1,500,000,000 common shares. As of the date hereof, 65,791,078 common shares
are issued and outstanding as fully paid and non-assessable common shares in the
capital of the Purchaser. There are no outstanding agreements, warrants, options
or rights, or rights not previously disclosed, capable of becoming an agreement
for the purchase or issuance of the Purchaser’s securities, except as provided
for in this Agreement.


III.3           Financial Statements.  The Purchaser has provided the Seller and
the Selling Shareholders with access through links on its website to its
Information Statement as filed with the SEC, as posted at www.sec.gov, complete
with financial statements that fairly present the financial position of the
Purchaser and the results of its operations for the periods indicated.


III.4           Liabilities.  The Purchaser is not aware of any pending,
threatened or asserted claims, lawsuits or contingencies involving the
Purchaser, except those set forth in the financial statements. There is no
dispute of any kind between the Purchaser and any third party, and no such
dispute will exist at the Closing Date.


III.5           Binding Agreement.  This Agreement has been duly executed and
delivered by the Purchaser and constitutes a valid and binding obligation on its
part.


III.6           Ability to Carry Out Obligations.  The Purchaser has the right,
power, and authority to enter into and perform its obligations under this
Agreement. The execution and delivery of this Agreement by the Purchaser and the
performance by the Purchaser of its obligations hereunder will not cause,
constitute, or conflict with or result in any breach or violation or any of the
provisions of or constitute a default under any license, indenture, mortgage,
charter, instrument, articles of incorporation, bylaw, or other agreement or
instrument to which the Purchaser is a party or by which they may be bound, nor
will any consents or authorizations of any party other than those hereto be
required.


III.7           Full Disclosure.  None of the representations and warranties
made in this Agreement by the Purchaser or on its behalf contains or will
contain any untrue statement of a material fact or omit any material fact the
omission of which would be misleading.


III.8           Compliance with Laws.  The Purchaser has complied with all, and
is not in violation of any, federal, state, or local statute, law, and
regulation. The Purchaser has complied with all federal and state securities
laws in connection with the offer, sale and distribution of its securities.


III.9           Litigation.  The Purchaser is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding or pending
governmental investigation. To the best of the Purchaser’s knowledge, there is
no basis for any such action or proceeding, and no such action or proceeding is
threatened against the Purchaser.  The Purchaser is not subject to or in default
with respect to any order, writ, injunction, or decree of any federal, state,
local, or foreign court, department, agency, or instrumentality.


III.10           Conduct of Business.  Prior to the Closing, the Purchaser shall
not, without the consent of the Seller and the Selling Shareholders, (i) amend
its charter documents or bylaws; (ii) issue, or enter into any agreements to
issue any securities of the Purchaser, including, without limitation, shares,
warrants, options, convertible securities of or rights to purchase any
securities of the Purchaser; (iii) redeem, purchase or otherwise acquire or
commit to acquire any shares in the capital of the Purchaser; (iv) effect any
subdivision, consolidation, or reclassification of any of the securities of the
Purchaser; (v) declare dividends or redeem or sell stock or other securities, ;
(vi) incur any liabilities; (vii) acquire or dispose of any assets, enter into
any contract, or guarantee obligations of any third party; or (viii) enter into
any other transaction.

 
-3-

--------------------------------------------------------------------------------

 
III.11           Truth of Representations.  All of these representations shall
be true as of the Closing Date and shall survive the Closing Date for a period
of one year.


III.12           No Bankruptcy.  No proceedings have been taken, are pending or
authorized by the Purchaser or by any other person in respect to the bankruptcy,
insolvency, liquidation, dissolution or winding up of the Purchaser.


III.13           Absence of Conflict.  The Purchaser is not a party to, bound or
affected by any agreement which would be violated, breached or terminated by, or
which would result in creation or imposition of any lien upon any of the Common
Shares or the Preferred Shares as a consequence of the execution and delivery of
this Agreement or the consummation of the transactions contemplated in this
Agreement. The Purchaser’s execution of this Agreement and the consummation of
transactions contemplated herein do not and will not conflict with, or result in
a breach of, or constitute a default under the terms or conditions of any
charter documents or bylaws of the Purchaser, any court or administrative order
or process, any agreement or instrument to which the Purchaser is party or by
which it is bound.


III.14           Taxes.  The Purchaser is not now and at the Closing Date will
not be in arrears or in default in respect of the filing of any required
federal, state, provincial or municipal tax or other return, and to the best of
the Purchaser’s knowledge, no such return contains any misstatement or conceals
any statement that should have been included therein.  The Purchaser has paid
and will pay all taxes, filing fees and other assessments due and payable or
collectable.  The Purchaser has withheld and will withhold up to the Closing
Date from each payment made to any employee the amount of all taxes (including
but not limited to income tax) and other deductions required to be withheld
therefrom and has paid or will pay such amounts to the proper tax or other
receiving authority.


III.15           Quotation Status.  The common shares of the Purchaser are
quoted for trading on the OTC: BB under the symbol GRPR.OTC: BB and no
suspension of trading is in effect against the securities of the Purchaser
thereon.  The Purchaser is in good standing with the OTC:BB and is not in
default under any of its rules, policies or bylaws




ARTICLE IV
REMEDIES
 
IV.1           Arbitration.   Any controversy or claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Las Vegas, Nevada, in accordance
with the Rules of the American Arbitration Association then existing, and
judgment on the arbitration award may be entered in any court having
jurisdiction over the subject matter of the controversy.


IV.2           Indemnification.  Each party agrees to indemnify the other
parties against all actual losses, damages and expenses caused by (i) any
material breach of this Agreement or any material misrepresentation contained
herein, or (ii) any misstatement of a material fact or omission to state a
material fact required to be stated herein or necessary to make the statements
herein not misleading.


IV.3           Other Remedies. The foregoing indemnification provision is in
addition to, and not derogation of, any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.



ARTICLE V
CLOSING MATTERS


V.1           Date, Time and Place of Closing.  The closing will take place on
the Closing Date at 1:00 p.m. (Pacific Standard Time) at 999 18th Street, Suite
3000, Denver, Colorado 80202, or such other location to be agreed upon between
the parties.


V.2           The Share Exchange.  On the Closing Date:


(a)           The Purchaser will deliver to the Selling Shareholders, (i) an
aggregate of 62,000,000 fully paid and non-assessable common shares and (ii)
2,076,324 fully paid and non-assessable preferred shares, in the capital of the
Purchaser, as directed by the Seller, in proportion with each Selling
Shareholder’s interest in the Seller as set out in Schedule 1 hereto; and


(b)           The Seller and the Selling Shareholders will deliver to the
Purchaser one (1) certificate, registered as directed by the Purchaser, for
62,000,000 fully paid and non-assessable common shares of the Seller, which are
all of the issued and outstanding shares of the Seller.


V.3           Failure to Close.  If the share exchange does not occur within 15
days of the Closing Date, or such earlier or later date as the parties may
agree, the parties agree to unwind the transaction and return all parties to the
position that they were in prior to the transactions contemplated herein.




 
-4-

--------------------------------------------------------------------------------

 
ARTICLE VI
MISCELLANEOUS
 
VI.1           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


VI.2           No Oral Change.  This Agreement and any provision hereof may not
be waived, changed, modified, or discharged orally but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


VI.3           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


VI.4           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, contains the entire Agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings, whether written or oral.


VI.5           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties as originals.


VI.6           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed.


VI.7           Binding Effect.  This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.


VI.8           Effect of Closing. All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for a
period of one year.


VI.9           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


VI.10           Counterpart Signatures. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.


VI.11           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.








Rest of Page left blank intentionally
 
-5-

--------------------------------------------------------------------------------

 










            IN WITNESS WHEREOF, this Agreement has been duly executed by the
parties hereto as of the date first above written.
 
 
GRID PETROLEUM CORP. (“PURCHASER”)




By:                                                                
      Name: James Powell


      Title:   President


                 Date:  January 20, 2011.




JAOQUIN BASIN RESOURCES, INC. (“SELLER”)


 
By: _____________________________________
    Name: Lucian Gago


    Title:  President


                 Date:  January 20, 2011.










 
-6-

--------------------------------------------------------------------------------

 










___________________________                                                                           ___________________________
MIH Holdings
Zurich                                                                                                   Armitage
S.A.




___________________________                                                                           ___________________________
Kane Assetts
S.A.                                                                                                        
Loreto International Inc.




___________________________                                                                           ___________________________
Watermark Holdings
Inc.                                                                                            
Pea Soup Inc.




___________________________                                                                           ___________________________
Four winds Trading
Inc.                                                                                               Direct
Capital Group Inc.




___________________________                                                                           ___________________________
Highlander Overseas
Inc.                                                                                           
Geotech International Ltd.


 
-7-

--------------------------------------------------------------------------------

 
Schedule 1
 
List of Selling Shareholders


Name
Existing Common Shares Ownership
New Common Share Allocation
 
MIH Holdings
Zurich.
World Trade Centre 10
Route de l'aeroport PO Box 691
Geneva Switzerland  CH1215 GENEVA 15
 
6,200,000
 
 
 
 
6,200,000
 
 
 
Convertible Preferred Shares
 
519,081
 
 
Armitage S.A.
PO Box 556, Main Street, Charlestown, Nevis.
 
6,200,000
 
6,200,000
 
Kane Assetts S.A.
Birmensdorferstr. 55
CH-8004 Zurich.
 
6,200,000
 
6,200,000
 
Convertible Preferred Shares
 
519,081
 
 
Loreto International Inc.
Gutenbergstrasse 10, PO Box Ch-8027
Zurich.
 
6,200,000
 
6,200,000
 
Watermark Holdings Inc. 7 New road, Second Floor, #6 P.O. Box 2079 Belize City,
Belize, Central America.
 
6,200,000
 
6,200,000
 
Convertible Preferred Shares
 
519,081
 
 
Pea Soup Inc,
7 New road, Second Floor, #6 P.O. Box 2079 Belize City, Belize, Central America.
 
6,200,000
 
6,200,000
 
Convertible Preferred Shares
 
519,081
 
 
Four winds Trading Inc
Hunkins Waterfront Plaza, P.O. Box 556
Charleston, Nevis, West Indies.
 
6,200,000
 
6,200,000
 
Direct Capital Group Inc.
Hunkins Waterfront Plaza, P.O. Box 556
Charleston, Nevis, West Indies.
 
6,200,000
 
6,200,000
 
Highlander Overseas Inc.
Halifax St, P.O.Box 1081 Kingstown, St Vincent, West Indies.
 
6,200,000
 
6,200,000
 
Geotech International Ltd.
Halifax St, P.O.Box 1081 Kingstown, St Vincent, West Indies.
 
6,200,000
 
6,200,000







 
-8-

--------------------------------------------------------------------------------

 




Schedule 2




The acreage referenced in this agreement is located in San Joaquin Basin
California and it has been assigned and transferred by the previous leaseholder,
the 50% ownership represented in this transaction. The acreage tracked and
leased as Cal Min, is being held in trust for the benefit of the leaseholder in
this document. There is the potential of a disagreement between the other 50%
holder of the leases referenced in this agreement. This other 50% leaseholder
owed monies that were withheld and since then they have been instructed to apply
those monies to the rentals of the acreage referenced in this agreement, due at
the end of 2010. This 50% leaseholder was notified by certified mail on January
11, 2011. A lien in the value of $307,905.25 has been placed against the 5
year-lease on properties this 50% leaseholder has rights to.




 
-9-

--------------------------------------------------------------------------------

 